Citation Nr: 1727576	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  06-21 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral upper and lower extremities.

2.  Entitlement to service connection for a cardiovascular disability, to include vasovagal syncope and sinus bradycardia.

3.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David F. Bender, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision (PTSD) and an August 2005 rating decision (cardiovascular disability) of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts, and a June 2008 rating decision (peripheral neuropathy) of the VA RO in St. Louis, Missouri.

By way of background, the Veteran timely and separately perfected appeals as to each of the decisions noted above, and all three issues were certified to the Board.  In a December 2012 decision, the Board denied entitlement to an increased rating for PTSD and remanded the service connection issues for further development.

A November 2011 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding the Board denial of an increased rating for PTSD.  The issue was returned to the Board, and remanded separately under the same docket number in March 2012.

In a March 2016 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a February 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.
During the course of the appeal, the RO has granted several increased ratings for the Veteran's PTSD, with the most recent being a May 2012 grant of 70 percent, effective December 18, 2003.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing is associated with the electronic claims files.  The Veteran was informed in January 2016 correspondence that the VLJ who presided over the above hearing was no longer employed at the Board, and was given the opportunity to request another hearing.  The letter also informed him that if no response was received within 30 days, it would be assumed that another hearing was not desired.  The Veteran did not respond.  As such, the Board inferred that the Veteran did not want another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In October 2016, the Veteran withdrew the pending appeal as to the issue of entitlement to service connection for neuropathy of the bilateral upper and lower extremities.

2.  Vasovagal syncope existed prior to the Veteran's active duty service.

3.  The credible and probative evidence of record shows that the Veteran's vasovagal syncope disability did not undergo an increase in severity during service.

4.  Sinus bradycardia is not a disability for which compensation may be granted.

5.  The Veteran's service-connected PTSD more nearly approximates a disability picture that resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to service connection for neuropathy of the bilateral upper and lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The pre-existing acquired vasovagal syncope disability was not aggravated by the Veteran's active military service.  38 U.S.C.A. 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

3.  Affording the Veteran the benefit of the doubt, the criteria for the assignment of an 100 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Appeals may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1).

In a signed statement dated October 2016, the Veteran, through his attorney, expressed his desire to withdraw the pending appeal of the issue of entitlement to service connection for neuropathy of the bilateral upper and lower extremities.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to said claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.

II. Duties to Notify and to Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in February 2004 complied with VA's duty to notify the Veteran including as to the service connection claim.  With respect to the initial rating claim, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the March 2016 Board Remand, the Veteran was afforded VA examinations as to the service-connected PTSD in February 2017, and VA examinations and opinions as to the claimed cardiovascular disability in October 2016, January 2017, and February 2017.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria. The Board therefore concludes that the October 2016, January 2017, and February 2017 VA examination reports and medical opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Again, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


III. Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including cardiovascular-renal disease, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).

Here, the Veteran is seeking entitlement to service connection for a cardiovascular disability, to include vasovagal syncope and sinus bradycardia.  For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had a cardiovascular disability, which pre-existed his active military service.

As noted above, the Veteran served on active duty from June 1971 to June 1974.  STRs dated in March 1971, prior to active duty, note a seizure disorder, and subsequent STRs dated in March 1972 show that the Veteran suffered from an apparent seizure.  At that time, he reported a history of passing out spells, which have been occurring as long as he can remember.  He described the episodes as occurring up to two times per week, but maybe more frequently since a pre-service episode of hepatitis in 1970.  A diagnosis of syncope of unknown etiology was noted.  An electroencephalogram (EEG) conducted in March 1972 was normal.  The Veteran was placed on temporary physical profile in April 1972 due to the seizures of unknown etiology.  His April 1974 service separation examination did not document on-going cardiovascular or seizure disorder diagnoses.

With respect to the question of whether the Veteran's cardiovascular disorder pre-existed his military service, the October 2016 VA examiner reported that the Veteran is now diagnosed with vasovagal syncope.  The examiner reviewed the Veteran's STRs, including those which documented his report of recurring syncope episodes occurring since as long as he could remember.  See, e.g., the STRs dated March 1971 and March 1972.  The examiner reported, "[t]he 1972 in-service clinical notes represent clear and unmistakable evidence that the vasovagal syndrome pre-existed his active duty service."

Based on the above, the Board finds that the Veteran's vasovagal syncope disability clearly and unmistakably existed prior to service.  Under the circumstances of receiving medical care, he related pre-service syncopal symptoms and in-service treatment providers noted the condition existed prior to service.  The Board accordingly finds that the evidentiary standard for establishing the cardiovascular disability, to include vasovagal syncope, existed prior to service has been met.

Even where the evidence clearly and unmistakably establishes, as it does in this case, that the disorder at issue existed prior to service, to rebut the presumption of soundness, the evidence must also clearly and unmistakably show that the disorder was not aggravated during or by service.  Specifically, the evidence must show that the claimed condition was aggravated by service, meaning chronically (i.e., permanently) worsened it beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this circumstance 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

As described above, the Veteran's STRs documented his report of on-going syncopal episodes including lightheadedness and dizziness dating from as long as he could remember.  See, e.g., the STRs dated March 1971 and March 1972.  A syncopal episode involving loss of consciousness was documented in March 1972.  The Veteran was placed on a temporary physical profile for syncope of unknown etiology; however, the profile was not permanent and the Veteran returned to full duty.  His April 1974 separation examination did not document on-going complaints of syncope.  The service treatment records therefore show that the preexisting condition continued to be symptomatic during active duty but that the underlying condition did not increase in severity beyond its natural progression.  

This conclusion is strengthened by the post-service treatment records which noted that in February 2002, the Veteran exhibited marked bradycardia without other findings on electrocardiogram (EKG).  In May 2002, it was noted that the Veteran had had syncope episodes for a minimum of 10 years, which are not worsening in frequency or severity.  The episodes are very brief, less than three seconds, and occur approximately every two to three weeks.  The Veteran reported two episodes of loss of consciousness occurring within the past 30 years, the first in Vietnam when he was being treated for malaria and the second immediately following his military discharge.  Treatment records dated in April 2004 indicated that the Veteran had a "longstanding history of syncope/pre-syncopal episodes."  He had a positive tilt talar test in June 2004, in that he had a drop in blood pressure with bradycardia and syncopal feelings.

The Veteran was afforded a VA examination in April 2005 at which time he reported that he was diagnosed with cardiac arrhythmia during his service in the Republic of Vietnam.  The examiner stated, "[t]he nature of his syncope is not clear but appears to be vasovagal in that his heart rate goes down and his pulse and blood pressure goes down."  The examiner concluded, "[r]eview of his c-file shows that he mentions this in 1971 as being something he came in to the military with and had all his life.  He does not mention his parents taking him to be evaluated."  The examiner continued, "It is my opinion that this is not likely to be related to his military service and was a prior existing condition that the Veteran knew about prior to his coming into the military."

A July 2005 VA examination report documented a diagnosis of syncopal episode of an unclear etiology; EEG was negative.  An October 2007 VA treatment record noted the Veteran's report that he has experienced syncope since his Vietnam service.

The Veteran was afforded a VA examination in May 2015 at which time the examiner noted diagnoses of sinus bradycardia and vasovagal syncope.  An EKG conducted in May 2015 revealed no evidence of left ventricular hypertrophy.  The examiner noted that the Veteran has been a marathon runner, "and part of his bradycardia has been attributed to an elite level of fitness."  With respect to the question of nexus, the May 2015 examiner stated that it was not clear that the Veteran's cardiovascular disability pre-existed service; the examiner then stated that it was less likely than not that the cardiovascular disability was permanently aggravated by this service.  However, the second portion of the opinion applied the incorrect legal standard.  The Board therefore remanded the matter for a new VA examination.

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination in October 2016 at which time the examiner stated that the Veteran "has physiologic bradycardia which is due to his athletic status as a marathon runner.  His bradycardia is not considered to be pathologic."  The examiner also confirmed a diagnosis of vasovagal syncope.  As to the pre-existing vasovagal syncope disability, the examiner determined, 

A review of the medical literature indicates that vasovagal syncope is never cured and becomes symptomatic when exposed to triggers that elicit the symptoms.  It would not progress over time.  A review of the service treatment records and post-service treatment records indicates no aggravation or permanent worsening of the vasovagal syncope condition.  It is clear and unmistakable that the pre-existing cardiovascular disability WAS NOT aggravated (i.e., the permanently worsened) beyond the nature progress of the disability.

A separate February 2017 VA examination report further addressed the diagnosed sinus bradycardia.  The examiner stated, "[t]his is not generally considered to be a pathologic condition.  He has been offered a pacemaker but he declined three years ago."  He continued, "[t]here is no evidence that this is a disease per say.  He is also a marathon runner who is known to have sinus bradycardia, not a disease."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

The competent medical evidence shows that the diagnosed vasovagal syncope disability was not aggravated beyond its natural progression by the Veteran's military service.  The Board finds the October 2016 VA medical opinion particularly probative as to the question of aggravation, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The October 2016 VA examiner's rationale was substantial, thorough, and based on the overall record and he addressed each theory of entitlement, including aggravation.  The record shows that the Veteran's vasovagal syncope disability was not incurred in or aggravated by his active military service.  Although syncope was documented during his active duty service, the fact that a condition was symptomatic is not dispositive.  Here, there is no evidence to show that the Veteran's disability was aggravated beyond its natural progression by the circumstances of his active duty.

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the October 2016 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

With respect to the diagnosed sinus bradycardia, the Board observes that it is "a slow sinus rhythm, with a heart rate of less than 60 beats per minutes in an adult; it is common in young adults and in athletes, but it also a manifestation of some disorders."  Dorland's Illustrated Medical Dictionary, p. 245 (32nd ed. 2012).  Without objective symptoms or medical findings that the sinus bradycardia resulted in some pathology indicative of disability, the presence of sinus bradycardia is essentially a clinical finding, and not a "disability" as used for VA purposes.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This conclusion is supported by the highly probative medical opinions discussed above.  

After a review of all the evidence of record, both lay and medical, the Board finds that service connection for sinus bradycardia is not warranted.  Specifically, the Board finds the weight of the evidence is against a finding of a current disability manifested by sinus bradycardia.  The May 2015, October 2016, and February 2017 VA examiners consistently noted that the Veteran's sinus bradycardia was merely a pathologic condition and not a disease.

Evidence must show that the Veteran currently has a disability manifested by sinus bradycardia for which benefits are claimed.  In this matter, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, it cannot be the basis of a valid claim for compensation benefits.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.

The Board has considered the contentions of the Veteran that the currently diagnosed cardiovascular disability was aggravated by his military service.  See, e.g., the November 2010 Board hearing transcript.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to aggravation of pre-existing symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In other words, while the Veteran is competent to describe his syncopal symptoms, he lacks the necessary expertise to state that those symptoms represent an aggravation of the underlying disability beyond its natural progression.  In addition, the Veteran's contentions are contradicted by the findings of the October 2016 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.

In short, the Board finds that the competent evidence, in the form of the service medical records, post-service medical records, and medical opinion evidence, demonstrates that aggravation did not take place.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence shows that the Veteran's cardiovascular disability, to include vasovagal syncope, pre-existed his active military service, but was not aggravated during such service.  Accordingly, entitlement to service connection for a cardiovascular disability is not warranted.


IV. Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 41 to 66 as determined by treatment providers and VA examiners.  These scores are indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this matter, the record includes diagnoses of PTSD and major depressive disorder during the appeal period.  However, the record shows the Veteran's psychiatric symptoms are attributable to his service-connected PTSD or at least not clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran's initial claim of entitlement to service connection for PTSD was granted in an August 2004 rating decision and a 30 percent rating was assigned.  As described above, the assigned initial rating was subsequently increased to 70 percent from the date of claim in a May 2012 rating decision. 

For the following reasons, the Board finds that a rating of 100 percent is warranted under the schedular criteria from the date of service connection.

VA treatment records dated in January 2004 note the Veteran's report of PTSD symptoms including depression, nervousness, becoming scared for no reason, general anxiety, avoidance of reminders of Vietnam, feeling uneasy in crowds, and feelings of survival guilt.  A GAF of 60 was assigned.

The Veteran was afforded a VA examination in March 2004 at which time he reported that he had been unemployed for two years.  He had been married and divorced in 1979.  He is not currently dating as he feels emotionally distant from others.  The Veteran reported that he previously worked as a construction engineer; he has been looking for work but has been unable to find it.  He described moderate work difficulty due to his PTSD symptoms.  Specifically, he was able to work well when he was his own boss or under the construction boss on the site, but he reported working as part of a team to be very difficult.  He now spends his time exercising, reading, looking for employment, and playing music.  He receives psychiatric treatment at the Bedford, Massachusetts VA medical center (VAMC).  He endorsed daily intrusive thoughts, daily flashbacks, nightmares, and avoidance.  He feels quite detached from others; he is unable to engage in intimate or social relationships at this time.  He has markedly diminished interest and participation in significant activities and spends most of his time at home.  He displayed a restricted range of affect and "is unable to express loving feelings."  He reported a sense of a foreshortened future, difficulty falling asleep, difficulty concentrating, extreme hypervigilance, and exaggerated startle response.  The examiner opined that the Veteran's PTSD causes him significant social dysfunction, as he does not wish to have social relationships and spends most of his time in a very isolated state.  The examiner noted that the Veteran is capable of performing activities of daily living.  The Veteran described depression and anxiety and reported that he experiences crying spells approximately four times per week.  A GAF of 50 was assigned.

An April 2004 VA treatment record indicated that the Veteran "meets all the criteria for re-experiencing, numbing/avoidance, and hyperarousal."  It was noted that the Veteran uses extreme amounts of exercise to get focused and dissociate.  The Veteran endorsed a sense of a foreshortened future.  The treatment provider further stated that, at this time, the Veteran is working for an employer who is very understanding of his need for multiple medical appointments; "[h]e admits that, if this were not the case, he would likely be unemployed."  VA treatment records dated in September 2004 note that the Veteran's prescribed psychiatric medications were increased to facilitate sleep.  It was noted that his behavior borders on compulsive.

Vocational rehabilitation records dated in December 2004 describe the Veteran's PTSD symptoms as severe including anxiety, irritability, severe dissociation, and poor sleep.  It was further indicated, "[t]hose symptoms would make it extremely difficult for client to keep a job."  Vocational rehabilitation records dated in January 2005 further indicated that the Veteran's PTSD symptoms limit his interpersonal skills and work tolerance.  The vocational counselor stated, "[h]e has difficulty dealing with groups of people and can be impatient with and have trouble trusting individuals initially."

A January 2005 Vocational Rehabilitation Program Certificate of Eligibility indicated that the Veteran "has a physical and mental impairment, which constitutes or results in a substantial impediment to employment."  It was noted that he might benefit from vocational rehabilitation services.

VA treatment records dated in March 2005 noted that the Veteran displays "mildly to moderately impaired executive abilities characterized by difficulties with abstract reasoning, reduced attention and working memory, increased susceptibility to distraction, psychomotor slowing, disorganization, reduced phonemic fluency, and impaired cognitive flexibility."

The Veteran was afforded a VA examination in January 2007 at which time he reported daily intrusive thoughts, nightmares, and daily flashbacks.  He said that he could not speak very well with individuals of Asian descent.  He feels quite detached from others and cannot engage in intimate/social relationships with people.  It is very difficult for him to have warm and loving feelings.  He reported great difficulty sleeping and extreme hypervigilance.  He "spends a great deal of his time . . . exercising, reading, looking for employment, and playing some music."  He plays music in a band for recreation.  He reported that he works small part-time jobs from time to time.  The examiner noted, "[i]t appears that the Veteran's lack of focusing in detail is contributing to his inability to obtain full-time employment at this time.  The Veteran reported that he does some stand-up comedy, sings, and plays instruments.  However, he stated that he becomes extremely anxious when he is around large groups of people.  The Veteran endorsed high levels of anxiety, irritability, and inner psychic agitation.  The examiner noted that the Veteran is able to perform all his activities of daily living.  He can fully care for himself.  The Veteran's speech is within normal limits.  His memory functioning for events "was somewhat impaired as noted in his neuropsychological evaluation."  The Veteran's judgment was fair.  He reported numbness, depression, and major mood variations.  He denied suicidal and homicidal ideation.  A GAF of 50 was reported.

In a June 2007 letter, the Veteran's vocational counselor reported that she had been providing vocational services since August 2004.  She stated that the Veteran "is considered most significantly disabled due to his diagnosis of PTSD and symptoms of anxiety and depression, vasovagal syncope and bradycardia, malaise, fatigue, and insomnia."

VA treatment records dated in October 2008 noted that the Veteran's mood continues to fluctuate.  He continues to run as a way of managing his stress.  He reported that he pursues an interest in photography, acting, and stand-up comedy.  A GAF of 41 was indicated.

In an October 2009 SSA psychiatric review, it was noted that the Veteran "has had a long-standing PTSD together with various physical problems which has interfered with his ability to be gainfully employed."  It was further indicated that, although the Veteran's symptoms have "waxed and waned," he exhibits an inability to interact with others, significant irritability, hypervigilance, and exaggerated startle response with intermittent disassociation.

In a December 2009 statement, Mr. B.C., the Veteran's peer support specialist, stated that the Veteran attends weekly PTSD group therapy.  Mr. B.C. reported that the Veteran "shows signs of anxiety (he is very nervous and uncomfortable in public places), talks of having extreme difficulty in relating to friends and family, and struggles with intrusive memories."

In a December 2009 letter, Dr. M.K, the Veteran's treating VA psychiatrist stated that the Veteran "has not been able to function at work or in relationships since his return from Vietnam."  Dr. M.K. stated that the Veteran has minimal contact with his mother and older brother.  He lives by himself with his dog and his cat.  He described himself as "a loner."  He continues to exercise by running/jogging; he explains, "[a]s long as I keep busy, the thoughts don't intrude."  Dr. M.K. stated, "[b]ecause there was no work in the photo communication field, he worked construction on and off . . . He was laid off a number of times, quit a few and was fired once."  Dr. M.K. noted that the Veteran is a stand-up comic, a talented musician, artist, and photographer.  Dr. M.K. opined, "he is unable to make use of this talent in a way that can earn a regular living because he cannot persist and maintain focus."  Dr. M.K. stated that the Veteran "uses these activities to distract himself from his intrusive recollections of the war and, to this end, this is his therapy."  He concluded, "it is my strong opinion that [the Veteran] is unable to participate in gainful employment and unlikely that he will ever be capable of gainful employment.  Dr. M.K. further stated that from 2004 to present, the Veteran has had GAF scores of 41 to 45.

The Veteran was afforded a VA examination in December 2009 at which time the examiner noted that the Veteran refused medication for his psychological symptoms; rather, the Veteran tries to control his illness with diet and exercise.  The examiner agreed with the December 2009 findings of Dr. M.K, and stated "this Veteran has severe symptoms of PTSD and would not be capable of employment, either of security employment or maintaining employment of either a physical or sedentary nature because of his severe PTSD symptoms."  The Veteran has not had any intimate personal relationships in the past three years, not even a single date or relationship.  The Veteran "has no interest in pursuing this type of relationship and feels that he does not have the capacity to do so."  The examiner stated that the Veteran's emotions are quite numb, and he is unable to feel or experience affection.  The examiner stated that the Veteran's PTSD symptoms have a "severe negative effect" on his capacity for close, intimate interpersonal relationships.  He has no close friends, but does have some acquaintances.  He has a very minimal amount of social activities.  The Veteran reported that he recently tried to go listen to music, but had to leave because he became uncomfortable.  The Veteran lives with his mother and helps to take care of her.  The examiner noted, "[t]he overall effect of the Veteran's PTSD upon his social relationships is moderately severe."  The examiner continued, "in general, the Veteran is unemployable and the effects of his PTSD upon his intimate interpersonal relationships are severe and, upon his general social relationships, the effect of his PTSD [is] moderately severe."  The Veteran endorsed daily intrusive thoughts of Vietnam, nightmares, and flashbacks.  He is unable to have warm and loving feelings.  He is extremely hypervigilant so severe that he cannot go to restaurants.  He also becomes intensely anxious in public places.  The examiner noted that the Veteran has mildly impaired thought processes due to poor concentration.  A GAF of 45 is assigned.  The examiner stated that the Veteran's "communication with others is moderately impaired by social isolation, mistrust of others, and his high level of PTSD symptoms."

In a September 2010 letter, the Veteran's vocational counselor reported that she had been providing vocational services to the Veteran since 2004.  She stated that the Veteran's "psychiatric and physical disabilities have prevented [the Veteran] from obtaining employment."  She further indicated, "his case was closed as he was considered too disabled due to symptoms of his PTSD to work."

A January 2012 employment assessment indicated, "[b]ased on the client's current limitations and residual employability analysis, there would be no occupations that would exist for which he would be considered appropriate."  The assessment continued, "[t]he combination of his 'moderate' vocational limitations and the 'very serious' social limitations would either preclude him from obtaining employment or maintaining it."

VA treatment records dated in November 2016 noted the Veteran's depressed mood; a GAF of 66 was assigned.  VA treatment records dated in December 2016 noted that the Veteran experienced increased depression after not consistently taking his medication.  It was reported that the Veteran is unmotivated and exhibits a lack of endurance, poor concentration, and sleeps only three to four hours per night.  The Veteran feels that his mood has worsened since his knee replacement surgery because he cannot work.  He appeared well-groomed, and exhibited good hygiene.  He was well-oriented.  His affect was euthymic and appropriate.  The treatment provider stated that the Veteran's judgment was fair and his insight was good.

The Veteran was afforded a VA examination in February 2017 at which time the examiner reported that the Veteran's PTSD symptoms manifested in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he remarried in 2015, but divorced in 2017 because his wife was using illegal drugs.  He moved his mother to a nursing home.  The Veteran reported that he has four to five close friends, but his friends use drugs so he only sees them a couple times per month.  He continues to have regular contact with his brother, who is also a Vietnam veteran.  Although the Veteran is a horn and guitar player, he has no desire to play or ability to focus on playing.  He does sing in a gospel group.  The examiner noted that the Veteran also sang show tunes and performed in musical theater over the past year; he was paid for this work.  He likes to run, but his knee replacement prevents him from running.  He tries to walk three to six miles per day.  The Veteran reported that he attends narcotics anonymous meetings at least four times per week.  He continues to attend biweekly group therapy, and sees his psychiatrist every three to four months.  The Veteran reported avoidance, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The Veteran additionally endorsed depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner noted that the Veteran denied homicidal ideation, hallucinations, or delusions.  He was well-oriented and demonstrated normal speech.  With respect to social impairment, the Veteran reported that he does not feel emotionally connected with his group of friends.  He cannot experience positive emotions of happiness, satisfaction, or loving feelings for others; he feels this way all of the time.

VA treatment records dated in March 2017 noted the Veteran's report that the fluctuations in his mood are like a rollercoaster.  He continues to experience impaired sleep with nightmares several times per week.  He endorses guilt and low self-esteem.  He feels that his energy and concentration are improving.  He was well-groomed and neatly dressed.  His affect and speech were normal, and his insight and judgment were intact.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that his service-connected PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating from the date of service connection.  

As summarized in detail above, the evidence shows that throughout the period on appeal the Veteran's service-connected psychiatric disability has been manifested by symptoms such as social isolation, suicidal ideation, nightmares, inability difficulty adapting to stressful circumstances, depression, difficulty sleeping, intrusive thoughts, irritability, an inability to establish and maintain effective work and social relationships, impaired concentration and memory, extremely exaggerated startle response with disassociation, and hypervigilance.

The evidence of record shows that the Veteran isolated himself socially from others.  The Veteran was not employed full-time at any point during the appeal period, but did maintain some part-time consulting work.  See the VA Form 21-8940.  The Board finds the December 2009 letter from the Veteran's treating VA psychiatrist, Dr. M.K., to be particularly probative in this matter.  In the letter, Dr. M.K. further described how the Veteran exercises, plays music, and engages in hobbies, in order to keep busy to mitigate his PTSD symptoms.  Specifically, Dr. M.K. stated, "[h]e uses these activities to distract himself from his intrusive recollections of the war and, to this end, this is his therapy."  Dr. M.K. concluded that the Veteran has not been able to function at work or in relationships since his return from Vietnam.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period from the date of service connection, when the Veteran's service-connected PTSD varied to such an extent that a rating less than the 100 percent assigned herein would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the record does contain some evidence suggesting that the Veteran's PTSD has not been consistently productive of total social and occupational impairment, in cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Affording the Veteran the benefit of the doubt, the Board finds that his disability picture more nearly approximates the criteria for a 100 percent rating.
Accordingly, the Board finds that a 100 percent rating is warranted for the Veteran's service-connected PTSD from February 16, 2011, the date of receipt of his increased rating claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 3.400(o)(2); Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal of entitlement to service connection for neuropathy of the bilateral upper and lower extremities is dismissed.

Entitlement to service connection for a cardiovascular disability, to include vasovagal syncope and sinus bradycardia, is denied.

A disability rating of 100 percent is granted for the service-connected PTSD, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


